Citation Nr: 0938079	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that denied the 
benefit sought on appeal.  The Veteran, who had active 
service from November 1987 to November 1991, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.  The Veteran testified at a Board 
hearing at the RO in August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary before a decision on the 
merits may be made on the Veteran's claims.  The Board notes 
that the Veteran's service treatment records are incomplete.  
While the RO made a request and subsequently obtained the 
Veteran's service dental records, the record is silent as to 
any follow-up efforts of the RO to obtain the complete 
service treatment records.  The RO should attempt to obtain 
all outstanding service treatment records.  In requesting 
records from Federal facilities, efforts to assist should 
continue until either the records are obtained, or sufficient 
evidence indicating that the records sought do not exist, or 
that further efforts to obtain those records would be futile, 
is received.  See 38 C.F.R. § 3.159(c)(2) (2009).  If no 
additional records are available, that fact should be 
documented, in writing, in the record, and the Veteran should 
be provided notice of that fact.  

In addition, a March 2009 Social Security Administration 
decision shows the Veteran is receiving disability benefits.  
No SSA medical records are associated with the claims file.  
The RO should also attempt to obtain these documents.

The Veteran is currently diagnosed with PTSD.  The RO has 
determined that the claimed stressors were too broad in time 
and description to be referred to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  The Board notes 
however that the Veteran specifically reported a stressor in 
which a 15 year old civilian boy was shot by a fellow marine 
after attempting to shoot them and then taken back to camp.  
The record shows the Veteran served in Saudi Arabia from 
August 9, 1990 to March 21, 1990.  He has narrowed the 
possible time frame of this incident to between October 1990 
and December 1990.  He testified that he was assigned to the 
407th Support and Transportation Battalion that was attached 
to the Charley Company 325 82nd Airborne Infantry.  More 
specifically, he was stationed at Camp White.  The Board 
finds this to be a verifiable stressor.  The Veteran has 
provided his location and time frame and details of the 
action.  As such, the Board feels that the RO should take the 
necessary steps to attempt verification of the stressor.  

The Veteran has not been afforded a VA examination in 
connection with either issue on appeal.  The Board believes 
that under the facts and circumstances of this case the 
Veteran should be afforded VA examinations.  The Veteran 
testified regarding having multiple parachute jumps in 
service.  His personnel records show he earned the Parachute 
Badge.  The Board notes that due to the lack of service 
treatment records, the Veteran's testimony that he sought 
medical treatment in the form of pain relief for his low back 
while in service must be given the benefit of the doubt, 
especially given his parachute badge.  As such, even if no 
additional service treatment records are located, a medical 
examination is appropriate to determine the effect of the 
Veteran's in-service activities on his current low back 
disability.  

Additionally, the Board feels that a VA examination would be 
appropriate for the Veteran's acquired psychiatric 
disability.  The Veteran has claimed PTSD; however, the Court 
has held that although a claimant may describe only one 
particular mental disorder in a service connection claim, the 
claim should not necessarily be limited to that disorder.  
Rather, VA should consider the claim as a claim for any 
mental disability that may reasonably be encompassed by 
several factors including:  the claimant's description of the 
claim, the symptoms the claimant describes, and information 
the claimant submits or VA develops and obtains in connection 
with the claim.  The Court has indicated that a claimant does 
not file a claim to receive benefits only for a particular 
psychiatric diagnosis, but rather for the affliction his 
mental condition, however diagnosed, causes him.  Clemons v. 
Shinseki, 23 Vet.App. 1 (2009).  The Veteran has a current 
diagnosis of both PTSD and depression.  Although PTSD may not 
be service-connected without a verified stressor, depression 
may be service-connected if a nexus is found between the 
psychiatric disability and the Veteran's service.  As such, 
without full service treatment records to provide information 
to the contrary, the Veteran should be provided a psychiatric 
examination to determine whether any current psychiatric 
disability was manifested during or otherwise causally 
related to service.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) (and any 
other appropriate source) to request all 
outstanding service treatment records.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities. 
 
The RO should continue efforts to procure 
the Veteran's service records until either 
the records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken

2.  The RO should additionally attempt to 
obtain and associate with the claims file 
copies of all medical records used in 
making any determination of benefits from 
the Social Security Administration, 
specifically those records relating to the 
Veteran's psychiatric disabilities or his 
low back disability.

3.  If the service treatment records cannot 
be located, or in the alternative if they 
are located and show complaints or 
treatment for a low back disability while 
in service, the Veteran should be scheduled 
for a VA examination to ascertain the 
nature and etiology of the Veteran's 
current low back disability.   It is 
imperative that the complete claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical and special test findings should 
be reported in detail.  

The examiner should note whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
current low back disability was manifested 
during or otherwise caused by the Veteran's 
active duty service.  The examiner should 
specifically address the impact of the 
Veteran's time parachuting on his low back.  
In answering this question, please explain 
the medical rationale for any conclusions 
and discuss any relevant service and post-
service medical records.

4.  The RO should review the claims file 
and prepare a complete summary of the 
claimed stressors based upon review of all 
pertinent documents and the Veteran's 
statements.  The RO should make an 
appropriate request to JSRRC for any 
information showing the Veteran's unit 
records for the period of October 1990 to 
December 1990 that documents any incident 
of firearm discharge at a civilian boy.  
He testified that he was assigned to the 
407th Support and Transportation Battalion 
that was attached to the Charley Company 
325 82nd Airborne Infantry.  Any additional 
development recommended by JSRRC should be 
accomplished.

5.  If the service treatment records cannot 
be located, or in the alternative if they 
are located and show complaints or 
treatment for a psychiatric disability 
while in service, the Veteran should be 
scheduled for a comprehensive VA 
psychiatric examination (by a psychiatrist 
if possible) to ascertain the nature and 
etiology of all current psychiatric 
disabilities.   It is imperative that the 
complete claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
indicated tests and studies should be 
performed and all clinical and special test 
findings should be reported in detail.  

The examiner should clearly report all 
psychiatric disabilities found to be 
present.  If the Veteran does not suffer 
from any current acquired psychiatric 
disorder, the examiner should so state. 

As to each acquired psychiatric disability 
which is diagnosed, the examiner should 
respond to the following:

Is it at least as likely as not (a 
50% or higher degree of probability) 
that the psychiatric disability was 
manifested during or otherwise caused 
by the Veteran's active duty service.  
In answering this question, please 
explain the medical rationale for any 
conclusions and discuss any relevant 
service and post-service medical 
records.

6.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted for an acquired 
psychiatric disability or a low back 
disability.  If the claim remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

